NUMBER 13-22-00425-CV

                       COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

                CORPUS CHRISTI – EDINBURG


OCWEN LOAN SERVICING, LLC, HOMEWARD
RESIDENTIAL, INC. (F/K/A AMERICAN HOME
MORTGAGE SERVICING, INC.), AND DEUTSCHE BANK
NATIONAL TRUST COMPANY, AS TRUSTEE
FOR AMERIQUEST MORTGAGE SECURITIES INC.,
ASSET-BACKED PASS-THROUGH CERTIFICATES,
SERIES 2004-R8,                                               Appellants,

                                   v.

CONSUELO JONES AND GABRIELA JONES,                             Appellees.


               On appeal from the 93rd District Court
                    of Hidalgo County, Texas.


                    ORDER OF ABATEMENT
           Before Justices Longoria, Hinojosa, and Silva
                         Order Per Curiam

    Appellants Ocwen Loan Servicing, LLC, Homeward Residential, Inc. (f/k/a
American Home Mortgage Servicing, Inc.), and Deutsche Bank National Trust Company,

as trustee for Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through

Certificates, Series 2004-R8 have filed an unopposed motion to abate this appeal pending

the trial court’s action in signing an amended final judgment.

      The Court, having examined and fully considered the unopposed motion to abate,

is of the opinion that it should be granted. Accordingly, we grant the unopposed motion

to abate. We abate the appeal for the foregoing purpose. This appeal will be reinstated

upon receipt of a supplemental clerk’s record containing the amended final judgment.

                                                       PER CURIAM


Delivered and filed on the
20th day of October, 2022.




                                            2